United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2143
                                   ___________

United States of America,             *
                                      *
            Plaintiff-Appellant,      *
                                      * Appeal from the United States
      v.                              * District Court for the Western District
                                      * of Missouri
Esteban Rivera,                        *
                                      *
            Defendant-Appellee.       *
                                 ___________

                            Submitted: December 13, 2005
                                Filed: March 6, 2006
                                    ___________

Before MELLOY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

MELLOY, Circuit Judge.

       Esteban Rivera was convicted of conspiracy to distribute and possess with
intent to distribute marijuana and cocaine. He was sentenced to the statutory
mandatory minimum of sixty months in prison. Based on Rivera’s status as a career
offender, his Guidelines sentencing range was 188 to 235 months. The government
appeals, arguing that a sixty-month sentence is unreasonable under the facts of this
case. Based on the record before us, we are unable to make a reasonableness
determination and therefore reverse and remand for resentencing.
      Rivera escorted Juan Carlos Rivera (Juan) on trips to deliver cocaine and
marijuana. Juan is Rivera’s older cousin by six years. Based upon information from
other members of the drug conspiracy, the authorities identified Juan as a source of
drugs entering Missouri from Chicago, Illinois.

       On a trip from Chicago to Springfield, Illinois, an Illinois state trooper stopped
the car Juan was driving in which Rivera was a passenger. Although the reason for
the stop was speeding, the officer had his canine perform a sniff search of the vehicle
because of inconsistent statements made by Juan. The officer discovered thirty-four
kilograms of marijuana and 503 grams of cocaine in the trunk of the car.

       Rivera cooperated with the police and pled guilty as part of an agreement with
the government. The extent of Rivera’s cooperation was limited by his knowledge
about the drug conspiracy. He told the police that he was not paid for the trips and
only knew of Juan’s role as a drug distributor. The government did not need Rivera’s
assistance in investigating or convicting Juan.

      At sentencing, Rivera’s attorney outlined a number of reasons why she felt a
sentence of sixty months would be a reasonable sentence under 18 U.S.C. § 3553(a).
Among the factors discussed by Rivera’s attorney were Rivera’s limited role in the
offense (for which he could not get a minor role adjustment under the guideline
because he was a career offender), two years of good performance on pre-trial release,
family obligations, over representation of criminal history in the career offender
computation, the fact that two more culpable defendants (including his cousin Juan)
received substantial sentence reductions because of their cooperation, and the fact
Rivera attempted to cooperate but was unsuccessful because of his limited role and
lack of knowledge about the conspiracy.

     In sentencing Rivera, the district court stated “[w]ell, I think the mandatory
minimum is sufficient penalty under the circumstances that have been placed here in

                                          -2-
the record.” The district court did not make any other statements about the reasoning
behind its decision.

                                          II.


       We review a challenge to the reasonableness of a criminal sentence for abuse
of discretion. United States v. Dalton, 404 F.3d 1029, 1032 (8th Cir. 2005). Under
United States v. Booker, 543 U.S. 220 (2005), we must determine if a sentence is
unreasonable with regard to the factors outlined in 18 U.S.C. § 3553(a). United States
v. Pizano, 403 F.3d 991, 995 (8th Cir. 2005). In United States v. Haack, 403 F.3d
997, 1002-03 (8th Cir. 2005), we outlined the procedure a district court is to follow
in imposing a post-Booker sentence. First, the district court should determine the
Guidelines sentencing range. Second, the district court should determine whether any
traditional departures are appropriate. Third, the district court should apply all other
section 3553(a) factors in determining whether to impose a Guidelines or non-
Guidelines sentence.


       In this case, there is no dispute about the Guidelines sentencing range. Rivera
is a career offender with a range of 188 to 235 months. However, we are left with an
inadequate record upon which to determine whether the district court felt a Guidelines
departure was appropriate, what non-Guidelines 3553(a) factors predominated, and
what combination of departures and variances warranted a sixty-month sentence.
Without an adequate record we are unable to discharge our function as an appellate
court in deciding whether the district court abused its discretion and imposed an
unreasonable sentence. See United States v. Porter, 417 F.3d 914, 917-18 (8th Cir.
2005) (ordering resentencing by the district court because the district court’s
reasoning for applying an alternative sentence was unclear based upon the record); see
also 18 U.S.C. § 3553(c) (noting that the district court must “state in open court the
reasons for its imposition of the particular sentence”); United States v. Shafer, 2006

                                          -3-
WL 453200, *2 (8th Cir. Feb. 27, 2006) (stating that for a “court to properly carry out
the appellate review mandated by Booker, it is essential that the district court explain
why it imposed a sentence below the guidelines range”).


       It might be argued that the district court’s comment that the sentence was
imposed “under the circumstances that have been placed here in the record,” is an
indication that the district court was adopting the arguments and reasoning of defense
counsel. See, e.g., United States v. Thurmon, 368 F.3d 848, 853 n.5 (8th Cir. 2004)
(affirming a district court’s decision pre-Booker when “the district court did not
explicitly state its ground for denying an adjustment,” but rather “appear[ed] [to]
adopt[] the prosecutor’s argument”). However, in this post-Booker era of sentencing
we feel something more is required of district courts. At a minimum the court should
indicate which arguments are being adopted, state why they are relevant, and offer
some explanation as to how the adopted factors affect the sentence.


      Based on the record before us we are unable to conduct a meaningful
reasonableness review. Accordingly, we reverse and remand for resentencing. At
resentencing the district court should follow the procedure outlined in Haack and
provide an explanation as to how it arrives at the sentence imposed.
                        ______________________________




                                          -4-